Citation Nr: 1753398	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-45 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right ankle disability (excluding a period of a temporary total rating due to convalescence).

2. Entitlement to service connection for a right foot disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a hysterectomy required as a result of underlying gynecological disability to include endometriosis.

5. Entitlement to service connection for an acquired psychiatric disorder.

6. Entitlement to a finding of total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to December 1975 in the United States Air Force and from June 1976 to May 1992 in the United States Army.  The Veteran had verified service in Southwest Asia from February 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was previously with the VA RO in Waco, Texas, and is currently with the VA RO in St. Petersburg, Florida.

The Veteran provided testimony at a hearing held before a Decision Review Officer (DRO) at the RO in July 2009, and also provided testimony before the undersigned Acting Veterans Law Judge at a hearing held at the RO in June 2010.  Transcripts of these hearing have been associated with the claims file.

In December 2010, the Board, in part, remanded these issues for additional development.  The Board noted at the time that while some issues were initially addressed on the basis of being due to "undiagnosed illnesses" based on Persian Gulf service, the Veteran has clarified that this is not her contention and her problems simply arose concurrent with that conflict. 

In a March 2011 rating decision issued during the processing of the Board's remand, the Appeals Management Center (AMC) granted service connection for sinusitis at an initial 10 percent disability evaluation, effective April 11, 2007.  This represents a full grant of the benefit sought on appeal with regard to that issue.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016, the Veteran revoked her Power of Attorney, which had appointed the Texas Veterans Commission (TVC) as her representative.  The Board finds that the Veteran properly revoked TVC's representation.  See 38 C.F.R. § 14.631(f)(1).  The Veteran has not filed a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as her representative.  She therefore proceeds with the appeal pro se.

This matter has been previously remanded by the Board in December 2010, February 2014, and November 2014.  There has been substantial compliance with the Board's remand directives as to the issue of decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The issues of entitlement to service connection for a right foot disability, a low back disability, and an acquired psychiatric disorder, as well as entitlement to an increased initial rating for a right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's gynecological symptoms began during service and persisted after service.  

2. The current residuals of a hysterectomy are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a hysterectomy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Residuals of a Hysterectomy

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that her hysterectomy was caused by or related to the gynecological issues she had during service.  

Initially, the Board finds that the medical evidence demonstrates that the Veteran had a hysterectomy in May 2001 and has had residuals of the hysterectomy during the pendency of the appeal.  See May 2001 VA treatment record.  A current disability has been established.

Next, the Veteran's service treatment records indicate that she was treated for a heavy, prolonged, and painful period in March 1975.  In addition, during the March 2011 VA examination the Veteran made competent and credible reports that her gynecological problems began during service when her periods started getting painful, irregular, and heavy, lasted longer than normal, and contained lots of clots.   These statements are consistent with other reports reflected in the record.

Turning to the issue of etiology, the Veteran was afforded a VA gynecological conditions examination in March 2011.  The March 2011 VA examination report indicated that the Veteran's claims file was unavailable for review.  In May 2012, the March 2011 VA examiner provided an addendum opinion after reviewing the claims file.  As noted above, the Veteran reported that her problems began during service when her periods started getting painful, irregular, and heavy, lasted longer than normal, and contained lots of clots.  She reported that after she went on birth control pills, her period became more regular and somewhat less heavy, but still painful.  She reported that she just dealt with these symptoms.  In May 2001, she had a hysterectomy.  The pathology report showed a right ovarian endometrioma, some adenomyosis and fibroids inside the uterus, and left hemorrhagic corpus luteum. The post-operative report noted diagnoses of menometrorrhagia, chronic pelvic pain, fibroids, endometriosis, and adenomyosis.  The examiner opined that the Veteran's hysterectomy is less likely than not caused by or incurred during her active duty military service.  However, he did not provide an adequate rationale to support this negative nexus opinion. The examiner stated that the Veteran's fibroids were too small to have been present long, but did not quantify how long they may have been present.  The Board notes that the Veteran's hysterectomy was performed approximately nine years after her separation from service.  In addition, the examiner stated that "it is very hard to tell when her endometriosis/adenomyosis started."  This is also not an adequate rationale to support his negative nexus opinion, as it is both speculative and inconclusive.  Finally, the examiner did not provide an adequate explanation for discounting the Veteran's competent and credible reports of having chronic painful and heavy periods during service, even after taking birth control pills.  As such, the Board finds that the March 2011 VA examination and May 2012 addendum opinion are inadequate.

As reflected above, the medical evidence in this case is extensive and the record contains multiple opinions which the Board has deficient in many respects.  The Board has conducted a thorough review of the record and finds that at the very least, the Veteran's gynecological symptoms during service were initial presentations of what later led to the need for a hysterectomy.  As noted above, the Veteran is competent to report that her gynecological symptoms began during service and have persisted since service.  Based on the April 2001 VA treatment record indicating that the Veteran's hysterectomy was related to her increasing menometorrhagia, irregular cycles, and dysmenorrhea, the March 1975 service treatment record indicating that she had menometorrhagia during service, and the Veteran's competent and credible report during the March 2011 VA examination that her dysmenorrhea manifested during service and was persistent thereafter, the Board finds that the weight of the probative evidence of record supports a finding that the Veteran's post-service hysterectomy was related to the gynecological symptoms that manifested during service.  (In so finding, the Board notes that the March 2011 and May 2012 VA medical opinions had no probative value).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a hysterectomy have been met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a hysterectomy is granted.


REMAND
 
I. Right Foot Disability

Pursuant to the Board's November 2014 remand directives, the Veteran was afforded a VA foot conditions examination in February 2016.  The Board directed the VA examiner to provide an opinion was to whether any of the identified right foot disabilities are at least as likely as not caused or aggravated by service or any service-connected disability.  No such opinion was provided by the February 2016 VA examiner.  Therefore, another remand is necessary to obtain such opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

II. Low Back Disability

Pursuant to the Board's November 2014 remand directives, the Veteran was afforded a VA spine examination in February 2016.  The Board directed the VA examiner to provide an opinion was to whether any of the Veteran's identified low back disabilities are at least as likely as not caused or aggravated by service or any service-connected disability.  No such opinion was provided by the February 2016 VA examiner.  Therefore, another remand is necessary to obtain such opinion.  See Stegall, 11 Vet. App. at 268.  

III. Acquired Psychiatric Disorder

The Veteran was afforded a VA PTSD examination in March 2016.  The March 2014 Board remand directed the VA examiner to identify all current acquired psychiatric disorder and opine as to whether any such are at least as likely as not (50 percent probability or greater) caused or aggravated by service, events in service, or any service-connected disability.  The March 2016 VA examiner opined that the Veteran did not have any psychiatric condition present or diagnosed.  However, the March 2011 and May 2012 VA examiners diagnosed the Veteran with depressive disorder NOS.  In addition, the Board's December 2010 Remand noted that the record reflects a number of diagnosed psychiatric conditions in addition to PTSD, including possible bipolar disorder, anxiety, adjustment disorder, depression, and a personality disorder.  The March 2016 VA examiner did not address the etiology of the numerous psychiatric disorders that were diagnosed during the pendency of the present appeal and focused on solely on whether the Veteran has a diagnosis of PTSD.  For these reasons, remand is required to clarify the etiology and nature of the Veteran's acquired psychiatric disorders other than PTSD, to possible bipolar disorder, anxiety, adjustment disorder, depressive disorder, and a personality disorder.  See Stegall, 11 Vet. App. at 268.  

IV. TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper. Hence, this issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

V. Increased Rating for Right Ankle Disability

The development requested in connection with issue of service connection for a right foot disability could have bearing on the issue of an increased initial rating for a right ankle disability.  The examinations of record indicate potential overlap of symptoms.  Hence, this issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records dated from September 2017.

2. Obtain an addendum opinion from the VA examiner that conducted the February 2016 VA foot examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The VA examiner must identify all current disabilities of the right foot and provide an opinion as to whether any such are at least as likely as not (50 percent probability or greater) caused or aggravated by service or any service-connected disability.

Additionally, to the extent possible, the examiner must distinguish between symptoms and impairments related to the right ankle and those related to the right foot.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Obtain an addendum opinion from the VA examiner that conducted the February 2016 VA spine examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The VA examiner must identify all current disabilities of the low back and provide an opinion as to whether any such are at least as likely as not (50 percent probability or greater) caused or aggravated by service or any service-connected disability.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Obtain an addendum medical opinion from the VA examiner that conducted the March 2016 VA PTSD examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The VA examiner must respond to the following:

a. Clarify the Veteran's current psychiatric disorders.  Please note that the record reflects a number of diagnosed psychiatric conditions in addition to PTSD, including possible bipolar disorder, anxiety, adjustment disorder, depression, and a personality disorder.  Note: A disability is considered "current" if it is demonstrated since the beginning of the claim and during the pendency of the appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

b. If the examiner determines that no current psychiatric disorder is shown at any point during the pendency of the appeal, please discuss the significance, if any, of the Veteran's numerous diagnoses of psychiatric conditions during the pendency of the appeal.

c. For EACH diagnosed psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not that such condition is at least as likely as not (50 percent probability or greater) caused or aggravated by service, events in service, or any service-connected disability.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Review the claims file to ensure that all of the foregoing requested developments are completed and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


